Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a mobile terminal for testing a wireless beacon that is mounted in an elevator system and used for establishing a wireless connection with the mobile terminal and receiving service request commands, the wireless beacon being at least coupled to an elevator controller of the elevator system, wherein the mobile terminal is configured to comprise: a connection testing module configured to test whether the wireless beacon can successfully establish the wireless connection with the mobile terminal and/or configured to test whether the wireless beacon can successfully establish a communication connection with the elevator controller; and a service request testing module configured to send a service request test command to the wireless beacon to enable the wireless beacon to automatically complete a service request test on the wireless beacon, in the context as claimed.

Regarding claims 19, 37, and 38, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method of testing a wireless beacon mounted in an elevator system, wherein the wireless beacon is used for establishing a wireless connection with a mobile terminal and receiving service request commands, and the wireless beacon is at least coupled to an elevator controller of the elevator system; the method comprises the following steps: 5Serial No.: 16/235,281 Docket No.: 100735US01 (U321084US) a connection testing step of testing whether the wireless beacon can successfully establish the wireless connection with the mobile terminal and/or testing whether the wireless beacon can successfully establish a communication connection with the elevator controller; and a service request testing step of, when it is tested that the wireless connection and the communication connection have been successfully established, sending a service request test command to the wireless beacon to enable the wireless beacon to automatically complete a service request test on the wireless beacon, in the context as claimed.

The closest prior art (prior art of record) fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683